MEMORANDUM OPINION
                                        No. 04-11-00540-CV

                                     CITY OF EAGLE PASS,
                                           Appellant

                                                 v.

                                          Maricela VERA,
                                             Appellee

                   From the 293rd Judicial District Court, Maverick County, Texas
                                Trial Court No. 10-09-25452-MCV
                           Honorable Cynthia L. Muniz, Judge Presiding

PER CURIAM

Sitting:         Phylis J. Speedlin, Justice
                 Rebecca Simmons, Justice
                 Steven C. Hilbig, Justice

Delivered and Filed: August 31, 2011

DISMISSED

           Appellant has filed a motion to dismiss this appeal. The motion is granted, and the

appeal is dismissed. See TEX. R. APP. P. 42.1(a)(1). Costs of the appeal are taxed against

appellant. See id. 42.1(d).



                                                             PER CURIAM